Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701.4620 (775) 684 5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) Filed in the office of Document Number 20090677546-26 /s/ Ross Miller Ross Miller Filing Date and Time 09/11/2009 7:09 AM Secretary of State State of Nevada Entity Number E0084932009-4 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: HYPERSOLAR, INC. 2.The articles have been amended as follows: (provide article numbers, if available) ARTICLE #3: PLEASE CHANGE THE SHARES FROM COMMON 70,000,,000, NOTE: PREFERRED SHARE WILL STAY THE SAME AT 5, 000, 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is: 100 % 4.Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 5.
